Citation Nr: 1215720	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-13 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Propriety of the reduction of the evaluation of service-connected depressive disorder from 50 percent to 30 percent. 

2.  Entitlement to an increased evaluation for service-connected depressive disorder, evaluated as 30 percent disabling on and after June 30, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from June 1978 to June 1998.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

Preliminarily, it is noted that a claim for restoration of a disability rating is separate from a claim for entitlement to an increased disability rating.  A restoration claim involves a determination as to whether a reduction in disability rating initiated by the RO was appropriate, whereas an increased rating claim concerns the Veteran's disagreement with the disability rating assigned for a service-connected disability.  These claims require application of distinctive procedural requirements and law and regulations.  The Veteran appealed the propriety of the reduction, but in an October 2007 lay statement, the Veteran's wife stated that the evaluation should not have been reduced, but should have been increased.  Additionally, in a November 2007 VA record, the Veteran requested assistance in having his depression documented in the medical record to assist in his claim for an increased evaluation.  Thus, the issues on appeal have been characterized as shown above, to include the issue of a restoration and of an increased evaluation.

Furthermore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is not on appeal.  Once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of entitlement to TDIU is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); VAOPGCPREC 6-96 (August 16, 1996).  Although the Veteran asserted in his May 2008 substantive appeal that he was once again unemployed and had had 4 jobs in the last 5 years due to his psychiatric symptoms, he did not allege that his service-connected depressive disorder caused him to be unable to work.  Additionally, in the 2009 VA examination, the Veteran was employed.  Accordingly, the Board finds that the issue of entitlement to TDIU has not been raised by the record.  Accordingly, it is not addressed herein. 


FINDINGS OF FACT

1.  A February 2002 rating decision increased the disability evaluation for the Veteran's service-connected depressive disorder from 30 percent to 50 percent, effective January 24, 2002.

2.  A November 2006 rating decision proposed to reduce the evaluation from 50 percent to 10 percent.  In a January 2007 letter, the Veteran was notified of the proposed reduction, that he had 30 days to request a hearing, and that he had 60 days to submit additional evidence.

3.  A March 2007 rating decision reduced the evaluation from 50 percent to 10 percent, effective June 1, 2007.  The 50 percent rating was in effect for more than five years.  

4.  A June 2009 rating decision increased the evaluation from 10 percent to 30 percent, effective June 1, 2007.  

5.  The March 2007 and June 2009 decisions were based on evidence that did not, by a preponderance of the evidence, indicate sustained material improvement in the depressive disorder that was reasonably certain to continue under the ordinary conditions of life.

6.  On and after June 1, 2007, the Veteran's service-connected depressive disorder is manifested by moderate symptoms, including a depressed and anxious mood, but not by an inability to establish and maintain effective relationships or deficiencies in thinking, judgment, or work.



CONCLUSIONS OF LAW

1.  The criteria for a restoration from 30 percent to 50 percent for the Veteran's service-connected depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.344, 4.130, Diagnostic Code 9434 (2011).

2.  The criteria for an increased evaluation for service-connected depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  Where the RO proposes to reduce a currently assigned evaluation and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence.  38 C.F.R. § 3.105(e).  The beneficiary must also be notified that he or she has an opportunity for a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days.  38 C.F.R. § 3.105(i).  Unless a hearing is requested, if additional evidence is not received within the 60-day period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   A January 2007 letter that contained the required notice regarding the reduction was sent to the Veteran prior to initial adjudication of the proposed reduction.  The Veteran did not send in additional evidence or request a hearing.  Additionally, although a notice letter was not sent regarding an increased evaluation, the May 2008 statement of the case contained the applicable diagnostic code.  A reasonable person would understand from that notice what was needed to show entitlement to an increased evaluation.  Furthermore, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and VA medical records have been obtained.   VA provided the Veteran medical examinations in October 2006 and June 2009.  The examinations are adequate because each contains a history obtained from the Veteran and a thorough psychiatric examination relevant to the applicable rating criteria.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Reduction

The circumstances under which rating reductions can occur are limited.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In any rating reduction case it must be ascertained, based upon a review of the entire recorded history of the disorder, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Brown v. Brown , 5 Vet. App. 413, 420 (1993).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  

For evaluations that have been in effect for 5 years or more, special consideration must be taken when reducing an assigned evaluation.  See 38 C.F.R. § 3.344(a)-(c).  Where an evaluation has been in effect for less than 5 years, special consideration is not provided and a reexamination disclosing improvement, physical or mental, warrants a reduction in rating.  See 38 C.F.R. § 3.344(c).  Here, service connection was granted in a May 1999 rating decision and 30 percent evaluation was assigned, effective July 1, 1998.  In a February 2002 rating decision, the RO assigned a 50 percent evaluation, effective January 24, 2002.  In a November 2006 rating decision, the RO proposed to reduced the evaluation to a 10 percent evaluation, based on an October 2006 VA examination and few VA treatment records.  In a March 2007 rating decision, the RO reduced the evaluation to 10 percent, effective June 1, 2007.  In a June 2009 rating decision, the RO assigned a 30 percent evaluation, effective June 1, 2007.  Accordingly, the Veteran's 50 percent evaluation was in effect for more than 5 years.  

For evaluations that have been in effect for 5 years, and an examination report indicates improvement, VA must attempt to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a).  A disability evaluation "cannot be reduced on the basis of a single examination unless all the evidence of record establishes that a claimant's condition has undergone sustained material improvement."  Hamer v. Shinseki, 24 Vet. App. 58, 62 (2010) (citation omitted).  The entire record of examinations and the medical-industrial history must be reviewed to ascertain whether the recent examination is full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Although material improvement in the physical or mental condition is clearly reflected VA must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  If doubt remains, after according due consideration of all the pertinent evidence, VA must continue the rating in effect.  38 C.F.R. § 3.344(b).  

Prior to the reduction, the assigned evaluation was 50 percent, which contemplates occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as:  depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9434.

Historically, in an October 1998 VA examination, the Veteran reported his difficulties began in 1993 due to life stressors.  In a January 2002 VA examination, the examiner noted a history of depressive episodes brought on by various life stressors.  The Veteran reported concentration difficulty, disrupted sleep, low energy level due to feelings of failure and hopelessness, irritability, and feelings of worthlessness.  He stated he dropped out of participation in hobbies and relationships, although he had a meaningful relationship with his girlfriend.  The Veteran was fully oriented, nicely dressed and groomed, with a depressed and anxious mood, logical and organized thought processes, quick pace of speech, restricted affect.  The examiner assigned a Global Assessment of Functioning (GAF) score of 58, which contemplates moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, pp. 46-47 (4th ed.) (DSM-IV).  The examiner noted moderate depression.  

In an April 2003 VA medical record, the Veteran was anxious and overwrought with trying to manage school, work, and the household.  The assessment was depression and anxiety.  In an October 2004 VA record, the Veteran was alert, oriented, and coherent, with a euthymic mood.  There was no evidence of psychosis.  A GAF score of 60 was assigned, which demonstrates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM-IV at 46-47.  In a January 2005 VA record, the Veteran reported more energy and less depression.  He was alert and oriented with improved mood and psychomotor activity.  There was no sign of neurosis or psychosis.  The GAF score was 60, which contemplates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM-IV at 46-47.  In an April 2005 VA record, the Veteran was well-dressed and groomed, calm, and pleasant.  He was alert and oriented with improved mood and psychomotor activity.  There was no sign of neurosis or psychosis.  The GAF score was 75, which contemplates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, for example, difficulty concentrating after a family argument, or there is no more than slight impairment in social, occupational, or school functioning, such as temporarily falling behind in schoolwork.  DSM-IV at 46-47.

An October 2006 VA examination was conducted.  The Veteran reported that he had been trying to find a job since 2003 that gives him an opportunity to use his degree.  For the past 6 months he had been working as database analyst and in technical support.  He had been married since 2004.  He received treatment for depression, but had weaned himself off the medication.  He reported poor concentration, and having to slow himself down to be better able to focus on what he is doing.  The Veteran attended church, had little time for socializing, got along with his co-workers and people at church, but was a bit of a loner.  He visited his family in Georgia and his in-laws in Panama.  He enjoyed running, the gym, and photography.  He stated that it had been an adjustment to cope with his adolescent stepson.  The Veteran denied suicidal and homicidal ideations.  Upon examination, the Veteran was neatly and cleanly dressed with good personal hygiene.  He was alert, fully oriented, pleasant, and cooperative, with a full and reactive affect.  There was a euthymic mood, normal thought content and processes, linear and coherent speech, normal rate and volume of speech, and no evidence of delusions, hallucinations, or inappropriate behavior.  The Veteran was able to perform his activities of daily living and there was no evidence of gross memory impairment.  The examiner concluded that the symptoms demonstrated mild depression and that overall, the Veteran was functioning quite well.  He was gainfully employed and there had not been any significant impact on his employment functioning, although the Veteran reported that he had very few meaningful social relationships.  The examiner noted that the Veteran got along with people, attended church, and was in a supportive marriage.  The examiner noted a history of major depressive disorder that began in service and required hospitalization, but determined the prognosis was good, although the Veteran was "always at risk for future depressive episodes based on his history."  A GAF score of 68 was assigned, which contemplates some mild symptoms, for example depressed mood and mild insomnia; or some difficulty in social, occupational, or school functioning, for example occasional truancy, or theft within the household; but generally functioning pretty well, and has some meaningful interpersonal relationships.  DSM-IV at 46-47.

In an October 2007 lay statement, the Veteran's wife stated that the Veteran had weekly or less often depressed mood, suspiciousness, and anxiety.  The Veteran had been aggressively trying to find suitable employment and was very frustrated that the job search has not gone well.  She stated that the Veteran felt he has had to take jobs that do not pay him according to his education and military background, which has caused extreme depression and discouragement.  The Veteran sometimes had panic attacks, and continued to experience chronic sleep impairment and mild memory loss, to include names, events, and directions.  He was normal in his grooming and self-care, but his behavior was not routine during bouts of depression.  

In a November 2007 VA treatment record the Veteran reported that he recently had begun taking new medication and that he was feeling a little better.  The Veteran was alert and oriented, with a stable mood and affect.  The examiner noted that the Veteran had a history of depressive episodes largely in response to stressful events.  During these times, his social and occupational functioning became mildly to moderately impaired if one takes into consideration his self-medicating with alcohol.  The GAF score was 60, which contemplates moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  DSM-IV at 46-47.

The Board finds that restoration is warranted.  This is because the preponderance of the evidence does not demonstrate sustained material improvement in the depressive disorder that is reasonably certain to be maintained under the ordinary conditions of life, as is required when an evaluation is in effect for over five years.  Although the January 2002 VA examination and VA treatment records in 2003, 2004, and January 2005 noted moderate symptoms, the April 2005 and October 2006 VA examination noted mild or transient symptoms.  But the 2006 VA examiner noted that the Veteran was at risk for continued depressive episodes based on his history.  Additionally, the medical evidence shows mild symptoms escalating to moderate symptoms due to depressive episodes.  This is further supported by a November 2007 VA treatment record indicating moderate symptoms.  That examiner also stated there was a history of depressive episodes.  Thus, his does not show sustained material improvement reasonably certain to be sustained under ordinary life conditions; rather it shows a mild depressive disorder with ongoing depressive episodes due to life stressors that escalate the Veteran's symptoms to moderate.  Accordingly, restoration of the 50 percent evaluation is warranted.

Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

As the Veteran's evaluation has been restored, the issue is whether an evaluation in excess of 50 percent is warranted.  A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.

An October 2006 VA examination was conducted.  The Veteran reported that he had been trying to find a job since 2003 that gives him an opportunity to use his degree.  For the past 6 months he had been working as database analyst and in technical support.  He had been married since 2004.  He received treatment for depression, but had weaned himself off the medication.  He reported poor concentration, and having to slow himself down to be better able to focus on what he is doing.  The Veteran attended church, had little time for socializing, got along with his co-workers and people at church, but was a bit of a loner.  He visited his family in Georgia and his in-laws in Panama.  He enjoyed running, the gym, and photography.  He stated that it had been an adjustment to cope with his adolescent stepson.  The Veteran denied suicidal and homicidal ideations.  Upon examination, the Veteran was neatly and cleanly dressed with good personal hygiene.  He was alert, fully oriented, pleasant, and cooperative, with a full and reactive affect.  There was a euthymic mood, normal thought content and processes, linear and coherent speech, normal rate and volume of speech, and no evidence of delusions, hallucinations, or inappropriate behavior.  The Veteran was able to perform his activities of daily living and there was no evidence of gross memory impairment.  The examiner concluded that the symptoms demonstrated mild depression and that overall, the Veteran was functioning quite well.  He was gainfully employed and there had not been any significant impact on his employment functioning, although the Veteran reported that he had very few meaningful social relationships.  The examiner noted that the Veteran got along with people, attended church, and was in a supportive marriage.  The examiner noted a history of major depressive disorder that began in service and required hospitalization, but determined the prognosis was good, although the Veteran was "always at risk for future depressive episodes based on his history."  A GAF score of 68 was assigned, which contemplates some mild symptoms, for example depressed mood and mild insomnia; or some difficulty in social, occupational, or school functioning, for example occasional truancy, or theft within the household; but generally functioning pretty well, and has some meaningful interpersonal relationships.  DSM-IV at 46-47.

In an October 2007 lay statement, the Veteran's wife stated that the Veteran had weekly or less often depressed mood, suspiciousness, and anxiety.  The Veteran had been aggressively trying to find suitable employment and was very frustrated that the job search has not gone well.  She stated that the Veteran felt he has had to take jobs that do not pay him according to his education and military background, which has caused extreme depression and discouragement.  The Veteran sometimes had panic attacks, and continued to experience chronic sleep impairment and mild memory loss, to include names, events, and directions.  He was normal in his grooming and self-care, but his behavior was not routine during bouts of depression.  

In a November 2007 VA treatment record the Veteran reported that he recently had begun taking new medication and that he was feeling a little better.  The Veteran was alert and oriented, with a stable mood and affect.  The examiner noted that the Veteran had a history of depressive episodes largely in response to stressful events.  During these times, his social and occupational functioning became mildly to moderately impaired if one takes into consideration his self-medicating with alcohol.  The GAF score was 60, which contemplates moderate symptoms, for example, a flat affect and circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  DSM-IV at 46-47.

In a May 2008 VA treatment record, the Veteran reported significant stress due to his tendency to internalize his feelings rather than talk it out.  He reported hopelessness, concentration difficulty, and loss of energy.  He reported a relapse of his symptoms after a DUI in 2006.  Examination indicated the Veteran was anxious, with rapid speech, and minimal flight of ideas, without signs of neurosis or psychosis.  He denied suicidal and homicidal ideations.  There was logical and goal-oriented thinking, and no detectable cognitive deficits or distortions.  An August 2008 VA screening suggested no depression.  In a December 2008 VA record, the Veteran reported he was doing well on his medication, sleeping well and gaining weight.  Upon examination, the Veteran was fully oriented, with intact memory and concentration, normal speech, reactive affect, and a euthymic mood.  The Veteran was cooperative, pleasant, and friendly, and appropriately dressed and groomed.  He had a logical and goal-directed thought process, and no suicidal or homicidal ideations, ideas of reference, delusions, or hallucinations.  There was fair insight and intact judgment.  The GAF score was 65, which reflects some mild symptoms, for example depressed mood and mild insomnia; or some difficulty in social, occupational, or school functioning, for example occasional truancy, or theft within the household; but generally functioning pretty well, and has some meaningful interpersonal relationships.  DSM-IV at 46-47.

In an April 2009 VA treatment record, the Veteran reported he was feeling better on the medication.  He was not pleased with his job because he was over-qualified, but he was pleased to have a job.  The Veteran was appropriately dressed and groomed, with a cooperative, pleasant, and friendly attitude.  He was fully oriented, with normal speech, a reactive affect, a euthymic mood, logical and goal directed thought process, and no agitation, retardation, or homicidal or suicidal ideations.  There were no delusions, hallucinations, or ideas of reference.  His memory and concentration were grossly intact with intact judgment and fair insight.  A GAF score of 65 was assigned, which reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  DSM-IV at 46-47.

A June 2009 VA examination was conducted.  The Veteran reported taking an anti-depressant which improved his sleep and made him less irritable.  He reported irritability, sleep impairment, concentration decline, low energy, anhedonia which had improved since he found a job 10 months ago, and daily frustration.  Upon examination, the Veteran was fully oriented and clean and neatly groomed, with unremarkable psychomotor activity, spontaneous speech, an appropriate affect, an apprehensive mood, intact attention, and unremarkable thought process and content.  The Veteran was cooperative, friendly, and relaxed.  There were no delusions or hallucinations, and the Veteran understood outcome of behavior, had average intelligence, and had insight into his problem.  There was normal memory, although there was some difficulty recalling new information and he kept a binder to recall things he was learning at work.  His sleep impairment was controlled on the medication.  There was no inappropriate behavior, no obsessive ritualistic behaviors, no panic attacks, no suicidal or homicidal ideations, and good impulse control without episodes of violence.  He was able to maintain minimum personal hygiene and had no problems with activities of daily living.  The Veteran was remarried and attended church with his wife.  His wife's family lived in Panama so they usually only interacted with church members.  He was currently working full-time as a receptionist at a VA outpatient clinic.  He reported no problems in his current position other than dealing with demanding veterans, but he coped by taking breaks.  He had a good rapport with his supervisor and was performing satisfactorily.  A GAF score of 65 was assigned, which contemplates some mild symptoms, for example depressed mood and mild insomnia; or some difficulty in social, occupational, or school functioning, for example occasional truancy, or theft within the household; but generally functioning pretty well, and has some meaningful interpersonal relationships.  See DSM-IV at 46-47.  The examiner concluded that there was not total social and occupational impairment, or deficiencies in most areas, reduced reliability and productivity.  The Veteran's PTSD did, however, cause an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks due to signs, but with generally satisfactory functioning.  The examiner noted the Veteran's report of taking breaks due to low frustration tolerance, having to use learning or memory aids to keep track of procedures on his job, but no objective evidence of functional impairment on the job.  

The evidence of record does not support an evaluation in excess of 50 percent for the Veteran's depressive disorder.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding that the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings).  

First, the Veteran's GAF scores must be assessed.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score is highly probative, as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, the majority of the Veteran's GAF scores demonstrate mild or moderate symptoms.  Such scores may be demonstrated by symptoms including a depressed mood, mild insomnia, a flat affect, circumstantial speech, occasional panic attacks, difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships, or moderate difficulty in social, occupational, or school functioning, such as having few friends, and conflicts with peers or co-workers.  See DSM-IV at 46-47.  These scores do not appear to support a finding that there are deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.  Accordingly, the Veteran's GAF scores do not support the assignment of an evaluation in excess of 50 percent.

Second, however, all the pertinent evidence of record must be considered and the decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  The evidence of record indicates that the Veteran's depressive disorder does not cause deficiencies in most areas or an inability to establish and maintain effective relationships.  For example, the evidence shows that the Veteran got along with others, including fellow churchgoers and his co-workers, had a supportive marriage, and visited his family.  He reported a good rapport with his supervisor.  Although the Veteran had deficiencies in mood due to depression, anxiety, and apprehension, he had normal thought content and processes, including logical and goal oriented thinking, and no delusions or hallucinations.  Additionally, his judgment was intact and he understood the outcome of behavior.  He had a supportive marriage and he visited his family.  Furthermore, the 2006 VA examiner determined there was no significant impact on the Veteran's employment, and the 2009 VA examiner noted that although the Veteran took breaks to cope with his low frustration tolerance, there was no objective evidence of functional impairment on the job.  The evidence thus demonstrates deficiencies in mood, but not in work, judgment, or thinking.  Coupled with a lack of evidence showing an inability (rather than difficulty) in establishing and maintaining effective relationships, the evidence of record does not demonstrate entitlement to an increased evaluation.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not inadequate.  A rating in excess of 50 percent is provided for certain manifestations of the service-connected depressive disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's depressive disorder, as the criteria assess occupational and social functioning and various psychiatric symptoms.  In the absence of any additional factors, the RO's failure to refer this issue for consideration of an extraschedular rating was correct.


In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Restoration of a 50 percent evaluation for depressive disorder is granted, subject to the laws and regulations governing the payment of monetary awards.

An increased evaluation for depressive disorder is denied.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


